NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             MELISSA C., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, X.C., T.H., Appellees.

                              No. 1 CA-JV 19-0226
                                FILED 11-26-2019


            Appeal from the Superior Court in Yavapai County
                         No. P1300JD201700093
                 The Honorable Anna C. Young, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Michelle R. Nimmo
Counsel for Appellee Department of Child Safety
                        MELISSA C. v. DCS, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge James B. Morse Jr. joined.


C R U Z, Judge:

¶1           Melissa C. (“Mother”) appeals the juvenile court’s order
terminating her parental relationship to her children, X.C. and T.H. For the
following reasons, we affirm.

                  FACTS AND PROCEDURAL HISTORY

¶2           X.C. was born in November 2009 to Mother and Joseph B.
T.H. was born in February 2015 to Mother and Michael H.

¶3             Mother and Michael H. have a long history of domestic
violence and substance abuse. In August 2017, the Department of Child
Safety (“DCS”) received a report that Mother and Michael H. were
intoxicated and involved in a violent altercation that involved a knife and
Mother firing a gun. X.C., T.H. and another child of Mother’s, S.W.,1 were
present in the home during the incident. Shortly after, DCS filed
dependency petitions alleging X.C. and T.H. were dependent as to Mother
due to Mother’s neglect by exposing the children to domestic violence,
failing to protect, and substance abuse.

¶4           Though Mother obtained an order of protection against
Michael H. after the August 2017 incident, she withdrew it soon after and
Michael H. moved back into the home without Mother or Michael H.
notifying DCS. Later, DCS investigators went to the home and found drug
paraphernalia within the children’s reach. DCS also received a report from
T.H.’s daycare that Mother picked up T.H. on numerous occasions smelling
of alcohol. Mother agreed to drug testing, and tested positive for cocaine,
benzoylecgonine, and cocathylene. The children were then removed from
Mother’s custody and placed into two separate placements in December
2017.

¶5           Mother was offered numerous services, including
psychological evaluations, domestic violence classes, parenting classes,

1     S.W. is not a part of this termination proceeding.


                                     2
                          MELISSA C. v. DCS, et al.
                           Decision of the Court

visitation, drug testing, psychotherapy, counseling, Alcoholics Anonymous
meetings, and weekly contact with a support person from Family
Involvement Center. However, Mother continued to consume alcohol and
engage in domestic violence with Michael H. In December 2017, Mother
was arrested for threatening Michael H. with a hammer during an
altercation in their home.

¶6            In June 2018, Michael H. received treatment for a stab wound
to his torso. Michael H. and Mother denied Mother was involved and they
alleged that they were attacked after walking home from a bar. Mother
admitted to consuming alcohol that evening and police reported she also
had scratch marks and bruises on her face and neck. S.W. told police that
Mother confessed to him that she had stabbed Michael H. In August 2018,
Mother was reportedly observed drinking alcohol. In February 2019, law
enforcement was called to the side of the freeway where Mother and
Michael H. were involved in another physical altercation. Mother admitted
to law enforcement that she had been drinking.

¶7            In March 2019, the juvenile court granted DCS’ request to
change the case plan to severance and adoption. A severance hearing was
held in June 2019. The juvenile court terminated Mother’s parental rights
to X.C. and T.H. on the grounds that she neglected the children by exposing
them to domestic violence, she was unable to discharge her parental duties
due to a history of chronic substance abuse, and she had failed to remedy
the circumstances that caused her children to remain in an out-of-home
placement for more than fifteen months.

¶8          Mother timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) sections 8-235, 12-120.21(A)(1), and 12-
2101(A)(1).

                                DISCUSSION

¶9             The right to custody of one’s children is fundamental, but it is
not absolute. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11-
12 (2000). The juvenile court may terminate a parent-child relationship if it
finds at least one statutory ground for severance under A.R.S. § 8-533(B),
and that termination is in the child’s best interests. Id. “The juvenile court,
as the trier of fact in a termination proceeding, is in the best position to
weigh the evidence, observe the parties, judge the credibility of witnesses,
and make appropriate findings.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 280, ¶ 4 (App. 2002). Accordingly, this court does not reweigh
the evidence, and will look only to determine if there is reasonable evidence



                                       3
                           MELISSA C. v. DCS, et al.
                            Decision of the Court

to sustain the court’s ruling. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz.
43, 47 (App. 2004). We accept the court’s factual findings if reasonable
evidence supports them and will affirm its severance ruling unless it is
clearly erroneous. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3, ¶ 9 (2016).

¶10           Under A.R.S. § 8-533(B), a juvenile court may terminate a
parental relationship if

       [t]he child has been in an out-of-home placement for a
       cumulative total period of fifteen months or longer pursuant
       to court order or voluntary placement pursuant to § 8-806, the
       parent has been unable to remedy the circumstances that
       cause the child to be in an out-of-home placement and there
       is a substantial likelihood that the parent will not be capable
       of exercising proper and effective parental care and control in
       the near future.

A.R.S. § 8-533(B)(8)(c).

¶11            Mother argues that there is no clear and convincing evidence
that she has been unable to remedy the circumstances that cause her
children to remain in out-of-home placement. Mother contends that she
has successfully completed all reunification services. However, A.R.S. § 8-
533(B)(8)(c) is concerned with whether the parent has been able to remedy
the circumstances and whether the parent is likely to remedy the
circumstances in the near future, not whether the parent has made good
faith attempts to remedy the circumstances.

¶12            Mother argues that she has consistently tested negative for
substances. “Generally, a parent’s ‘temporary abstinence from drugs and
alcohol does not outweigh [her] significant history of abuse or [her]
consistent inability to abstain during [the] case.’” Jennifer S. v. Dep’t of Child
Safety, 240 Ariz. 282, 287, ¶ 17 (App. 2016) (quoting Raymond F. v. Ariz. Dep’t
of Econ. Sec., 224 Ariz. 373, 379, ¶ 29 (App. 2010)). The failure to abstain
from substances in the face of a pending severance, is proof that a parent
has not remedied the substance abuse that caused the children to be
removed from the parent’s custody. Raymond F., 224 Ariz. at 379, ¶ 29.

¶13           Despite the ongoing dependency and termination
proceedings, and despite Mother’s participation in rehabilitative services,
the court found that Mother had continued to abuse alcohol. Mother tested
positive for substances in November 2017 and January 2018, she was
reportedly observed consuming alcohol in August 2018, and she admitted
to consuming alcohol in February 2019.


                                        4
                         MELISSA C. v. DCS, et al.
                          Decision of the Court

¶14          Additionally, the court found that Mother continued to
engage in domestic violence, and she was involved in a domestic dispute
as recent as February 2019. Regardless of any good faith attempts to
remedy the circumstances that caused X.C. and T.H. to remain in out-of-
home placement, there is reasonable evidence to suggest that Mother has
not remedied the circumstances that caused X.C. and T.H. to remain in out-
of-home placement. The court did not err.

¶15           We affirm the court’s order terminating the parental
relationship on the grounds of out-of-home placement, and so “we need not
consider whether the trial court’s findings justified severance on the other
grounds announced by the court.” Michael J., 196 Ariz. at 251, ¶ 27.

                               CONCLUSION

¶16           We affirm the juvenile court’s order terminating the parental
relationship between Mother and her children, X.C. and T.H.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                         5